Citation Nr: 0839411	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-37 036A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Rick Little, Agent



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for PTSD.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his active military service, which included service in 
the Republic of Vietnam.

2.  The veteran has not provided sufficient information 
regarding his claimed in-service stressors in order for the 
RO to attempt to verify whether the claimed events actually 
occurred.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's PTSD is 
causally related to his active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008)..


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in July 2005 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, he was also asked to 
submit evidence and/or information in her possession to the 
RO.  Finally, the Board notes the RO sent the veteran a 
letter in March 2006 informing him of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, the claimant has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran 

The Board notes that the veteran was not scheduled for a VA 
examination to determine whether he has PTSD related to 
service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
element could be satisfied by competent evidence showing 
post-service treatment for a condition or other possible 
association with military service.  

With regard to the claim for service connection for PTSD, 
there is competent medical evidence (i.e., VA treatment 
records) of a current disability.  It appears that VA medical 
providers have diagnosed PTSD based on the veteran's self-
reported Vietnam experiences.  In that regard, the veteran 
has cited several in-service stressors which he asserts 
caused his PTSD.  He has not, however, as explained below, 
provided sufficient information such that VA might attempt to 
verify or corroborate any of his reported stressors.  
Although he has contended that he has PTSD which had its 
onset in service, his lay statements alone are not competent 
evidence to support a finding on a medical question (such as 
diagnosis or etiology) requiring special training, 
experience, and knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, since there has been no showing 
that veteran was engaged in combat with the enemy during his 
period of service in Vietnam, there must be independent 
evidence to corroborate his allegations as to the occurrence 
of any claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994). 

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  The RO has 
obtained the veteran's VA treatment records.  The veteran has 
essentially indicated he receives disability benefits from 
the Social Security Administration (SSA), for his PTSD.  A 
letter from the SSA, dated in March 2007, shows that the 
veteran met the medical requirements for disability payments.  
In this case, however, where the issue to be resolved is not 
medical (i.e., stressor verification), there is no indication 
that any such records would ultimately be pertinent to the 
appealed claim.  Since this claim turns on the fact that the 
veteran has not reported sufficient in-service stressors, 
such that verification could be attempted by VA, and not on 
any medical issues, the Board concludes that the veteran will 
not be prejudiced if an attempt to obtain SSA records is not 
made.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Thus, the Board concludes that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his agent has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.


Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

Service treatment records (STRs) show that the veteran was 
initially admitted to the U.S. Army Hospital in Saigon on 
November 7, 1972, and was apparently assigned to the 
psychiatric clinic service.  Five days later he was 
transferred back to the States for treatment, and the 
diagnosis was listed as improper use of drugs - heroin and 
THC.  He was placed in a medical holding company at Fort 
Leonard Wood.  It was noted that he had engaged in drug usage 
prior to service, and he reported he had first begun using 
drugs one year prior.  The diagnosis was again improper use 
of drugs - heroin and marijuana.  He was discharged from the 
mental health clinic at Fort Leonard Wood on November 22, 
1972.  At that time he was found to be medically qualified 
for duty with limitation, and was placed on a temporary 
limited duty profile.  It was noted that he had a history of 
drug abuse, including heroin, and that he had "no 
psychiatric diagnosis now".  On the physical profile, his 
psychiatric condition (under item "S") was assigned a 
profile of "2T". 

Subsequently, on a Report of Medical History prepared by the 
veteran in November 1972, in conjunction with his separation 
examination, he responded "yes" as to having, or having 
had, depression or excessive worry.  It was noted that he had 
slight depression while in Vietnam.  It was also noted that 
he had been a patient in a hospital at the 46th Evacuation 
Hospital in Pleiku, Vietnam.  At his November 1972 separation 
examination, the veteran's psychiatric clinical evaluation 
was normal.  

Service personnel records show that the veteran was stationed 
in Vietnam from February 22, 1972, to November 5, 1972.  His 
principal duty was as a military policeman, and he was 
assigned to 560th MP Co 97th MP Bn.  On November 6, 1972, he 
was transferred back to the U.S. and his principal "duty," 
until November 22, 1972, was as a patient.  He was awarded 
the National Defense Service Medal (NDSM), the Vietnam 
Service Medal (VSM), the Republic of Vietnam Commendation 
Medal with 60 device (RVNCM w/60 Device), and an Overseas 
Service Bar.  He lost one day, due to being AWOL in May 1971.  
The veteran submitted an additional copy of his record of 
assignments, highlighting the periods of time his principal 
duty was "patient", and he indicated he was "hospitalized 
in country in Vietnam for severe mental disorders due to 
combat".

In an October 2005 statement, the veteran reported that after 
about a week in Vietnam, he witnessed the death of a fellow 
MP soldier while traveling from his company headquarters to 
the village of Phu Bai.   He reported he was rocketed and 
shot at many times.  He reported he became addicted to heroin 
in Vietnam and addicted to prostitutes and was eventually 
medivac'ed back to the States because of his addiction, and 
was sent to Fort Leonard Wood.  He claimed he has never been 
the same since Vietnam, and had recurring nightmares, 
dysfunctional relationships, problems with authority, and 
problems keeping meaningful employment.

VA treatment records show that in April 2005 the veteran 
complained that his world was falling apart.  He had been 
clean and sober for 24 years, and unemployed for 0 years.  He 
was seeking help for his depression.  The assessment was 
depression.  In June 2005 he reported having recurrent dreams 
about Vietnam.  He indicated he had not received treatment 
for either depression or PTSD.  The diagnoses included PTSD.  
He started to attend regular group therapy for PTSD, and for 
addictions.

In a November 2005 letter, the veteran's VA treatment 
coordinator and attending psychiatrist reported that he had 
been in treatment for PTSD for several months at the mental 
health clinic.  He was found to be severely impaired socially 
and vocationally from his PTSD.  It was noted that "[f]or 
these reasons, along with [the veteran's] service records, 
medical records and social security records, all of which are 
extremely overwhelming as supportive evidence[,] [w]e the 
clinical team . . . are supporting his request for service 
connected disability for PTSD".  

In an undated document titled, "Stressor Letter", the 
veteran reported that during his time in Vietnam he witnessed 
and participated in bloody killings.  He claimed that the 
most traumatic of these events was in the central highlands 
in Pleiku in April 1972 when he was patrolling a village as a 
an MP.  He reported he was chasing some GI's away from a 
restricted area and was scared by what he thought to be a VC, 
and he shot a civilian thinking the person was the enemy.  He 
indicated he was afraid to report the incident because of the 
possible consequences.  He claimed he used drugs and alcohol 
to cope with life.  He also reported he had recurring 
nightmares about the civilian he had reported shooting.  

The veteran's brother and sister submitted statements on his 
behalf, describing the behavior changes they had noticed in 
the veteran when he returned from Vietnam.  

Received from the veteran in September 2007 was a letter and 
copies of photographs, and a copy of a yellow ticket.  The 
veteran reported that these photographs showed him "in a 
combat engagement" and that as part of [his] duties as MP, 
he had to "secure areas when enemy rockets engaged [his] 
unit in Pleiku".  He also claimed he was submitting "proof 
of trauma caused by [his] superior Captain El Cartio Barnes, 
who constantly harassed [him].  He claimed he went to the 
post commander to register a complaint, and the Captain told 
him he would make his life "hell".  The veteran claimed 
that for the next four months he was given the worst duty 
assignments, and his pay was withheld for four months.  He 
claimed that he was submitting a picture of a band which was 
used to wrap around his pay when he finally got paid, and 
that he was told to send this money home because it was too 
much money to have while in country.  He also claimed he was 
submitting a photograph of the fellow servicemember whom he 
had reportedly witnessed being killed.  

III.  Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., under the criteria of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed., 1994 (DMS-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

If the evidence shows that the veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of any claimed stressor.  Doran v. 
Brown, supra.  The veteran's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The veteran contends that he has PTSD as a result of in-
service stressors which occurred while he was stationed in 
the Republic of Vietnam.  He has claimed that in Vietnam he 
witnessed a fellow service-member being shot, that he 
accidentally shot and killed a civilian, and that he was 
rocketed and shot at.  

Service personnel records do show that the veteran served in 
Vietnam from February 1972 through November 1972, and his 
duty assignment during that time was military policeman.  He 
received no awards or decorations indicative of combat 
involvement.

STRs show no complaints or findings referable to PTSD.  He 
was hospitalized in November 1972 in the psychiatric clinic 
service at the USAH in Saigon, but was transferred back to 
the States for treatment, and the diagnosis was improper use 
of drugs, including heroin and THC.  He was discharged from 
the mental health clinic and was placed on a temporary 
physical profile. On the physical profile it was noted that 
he had a history of drug abuse, specifically heroin, and had 
"no psychiatric diagnosis now".  On the physical PUHLES 
profile, his psychiatric condition "S" was assigned a 
profile of "2T".  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992); (observing that the "PULHES" profile reflects 
for each body system the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service).  

Post-service treatment records show that the veteran was 
first diagnosed with PTSD in 2005.  VA treatment records show 
that he attended weekly group therapy meetings pertaining to 
his addictions and his PTSD.  

In this case, the Board notes that the outcome of the 
veteran's claim for service connection for PTSD essentially 
turns upon satisfactory verification or corroboration of an 
in-service stressor.  With regard to his reported in-service 
stressors, the veteran has not provided sufficient details 
regarding these events (dates, locations, etc.), such that 
any action could be taken to attempt to verify those 
stressors.  While the veteran reported he witnessed the death 
of a fellow MP soldier while traveling from his company 
headquarters to the village of Phu Bai, and reported he was 
rocketed and shot at many times, he provided no specific 
information regarding any such incidents.  While he reported 
that the most traumatic of these events was in Pleiku in 
April 1972, when he shot a civilian mistakenly perceived as 
an enemy conbatant, the Board notes that he also reported he 
did not report that incident because of the consequences 
which might have occurred.  Moreover, although the veteran 
submitted, in support of his claim, photographs and a copy of 
band used to wrap around military pay, the Board notes that 
none of this provides sufficient corroboration or 
verification of his reported stressor events.  Such 
photographs do not show the veteran involved in combat, and 
do not confirm that he witnessed a fellow MP (in one of the 
pictures) being shot.  

In the absence of a verified stressor, a diagnosis of PTSD is 
not sufficient to support a claim for service connection.  
The Board is not permitted to accept a claimant's 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in Vietnam service.  See West v. Brown, 7 Vet. App. 
70, 78 (1994).  Since the veteran's claimed stressors have 
not been verified, any diagnosis of PTSD would have been 
based on a questionable history that is inadequate for rating 
purposes, and may not be relied upon by the Board.  Id. at 
78.

Therefore, notwithstanding the apparent diagnosis of PTSD in 
the record, the Board remains mindful that a provider's 
diagnosis of PTSD which is wholly reliant upon the patient's 
account of one or more unverified precipitating stressor 
events is not probative in a claim.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  We recognize that a doctor's 
opinion cannot be rejected solely because it is based upon a 
history supplied by the veteran, but the critical question is 
whether it is credible in light of all the evidence.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject 
such statements of the veteran if rebutted by the overall 
weight of the evidence).

Thus, service connection for PTSD is not warranted in this 
case, because there is no credible supporting evidence that 
the veteran's claimed in-service stressors occurred.  Without 
a diagnosis of PTSD based upon a verified stressor, service 
connection for that condition may not be granted.  38 C.F.R. 
§ 3.304(f).  Thus, the Board finds that the preponderance of 
the evidence is against the claim, and service connection for 
PTSD must be denied. 


ORDER

Service connection for post-traumatic stress disorder is 
denied.



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


